DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 04/28/2022. Claims 1-5, 7, 9-15 were pending. Claims 1, 13 were amended. Claims 10-12 were withdrawn.  Claims 6, 8 were cancelled.

Response to Arguments
4.	Regarding to previous ground of rejection of claims 1-7 and 14 under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Deckner, the applicants stated: 
	“Deckner discloses oral composition containing a gel network phase comprising: (i) one or more fatty amphiphiles, (ii) one or more surfactants, and (iii) one or more solvents; and an oral carrier phase (see Abstract). In addition, the oral composition can further include an abrasive polishing material such as silicas, aluminas, and phosphates (see paragraph [0128]). According to Deckner these silicas must be silica dental abrasives due to their unique benefits of exceptional dental cleaning and polishing performance without unduly abrading tooth enamel or dentin (see paragraph [0129]). However, Deckner does not disclose anywhere that such silica dental abrasives are cation-modified silica (which is a feature recited in amended Claim 1).
Therefore, as Deckner does not clearly and unequivocally disclose every element of the Claimed subject matter as it is arranged in the Claims, Deckner does not anticipate Claim 1 or any of the dependent Claims (such as Claims 2-7 and 14) therefrom. Accordingly, Applicant requests withdrawal of the current rejections and allowance of the Claims to issue.”
The applicant’s argument are moot in view of new ground of rejection as discussed below using new cited prior arts.
Regarding to previous ground of rejection of claims 1-2, 4-9 and 13 under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Mizutani, the applicants stated: 
“Without acquiescing to any rationale provided in the Office Action, and merely to move prosecution forward, Applicant has amended Claim 1 to remove the term “salicylic acid”, which was the sole reason the Examiner cited this reference. As such, Mizutani does not disclose all of the Claim elements recited in amended Claim 1, i.e., any of the recited compounds
Mizutani discloses a polishing agent comprising: an abrasive grain comprising silica; an allylamine-based polymer; and water, wherein a mass ratio of a content of the allylamine-based polymer with respect to a content of the abrasive grain is 0.002 to 0.400, and the abrasive grain has a positive charge in the polishing agent (see paragraph [0016]).
As already mentioned above, Mizutani does not disclose any of the compounds recited in amended Claim 1. Therefore, as Mizutani does not clearly and unequivocally disclose every element of the Claimed subject matter as it is arranged in the Claims, Mizutani does not anticipate Claim 1 or any of the dependent Claims (such as Claims 2, 4-9) therefrom. In addition, amended Claim 13 is not anticipated for the same reasons as amended Claim 1”.
The applicant’s argument are moot in view of new ground of rejection as discussed below using new cited prior arts.
Applicant’s arguments with respect to previous ground of rejection under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additional new ground of rejection under 35 U.S.C 112(b) were made due to applicant’s amendment.

Claim Interpretation
4.	In claim 1, the applicants recited “A polishing composition to be used to polish an object having a silicon oxide film, the polishing composition comprising....” (Emphasis added). Claim 1 drawn to a composition. A composition claim drawn to what the composition is (i.e. ingredients of the composition), NOT what the composition does. It is noted that the silicon oxide film recited in claim 1 is NOT part of the composition. It is an intended use of the composition. According to the MPEO 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite because it depends on cancelled claim 6.
Claim 9 is indefinite because it depends on cancelled claim 8.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-5, 7, 9, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hanano et al. (US 2018/0043497 A1).
As to claim 1, Hanano discloses a polish composition comprising:
An abrasive grains (paragraph 0044-0053, 0059);
A organic compound selected from the group consisting of: dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether (paragraph 0093);
And a dispersant (paragraph 0095-0096)
A pH of the polishing composition is 5 or less, preferable 4 or less, preferably 3.5 or less (paragraph 0161-0162);
Wherein the abrasive grain is cation-modified silica (paragraph 0049, 0159-0160).
Regarding to claim 1, Hanano does not explicitly disclose the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, or diethylene glycol monobutyl ether. However, the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, or diethylene glycol monobutyl ether is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference: Sigma-Aldrich, Safety Data Sheet, “Diethylene glycol monobutyl ether” via https://www.sigmaaldrich.com/US/en/sds/aldrich/32250 discloses logarithmic value (Log Pow) partition coefficient of Diethylene glycol monobutyl ether is 1.0
Further, evidence reference: Propylene glycol n-butyl ether (aka propylene glycol monobutyl ether) via https://inchem.org/documents/icsc/icsc/eics1614.htm discloses logarithmic value (Log Pow) partition coefficient of propylene glycol monobutyl ether is 1.15
Therefore, the examiner interprets that Hanano implicitly discloses that the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether of 1.0 or more.
Regarding to claim 2, Hanano discloses to use dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether (paragraph 0093, same compound as recited by applicants). As discussed above, Diethylene glycol monobutyl ether” has a logarithmic value (Log P) of partition coefficient equals to 1.0; and Propylene glycol n-butyl ether (aka propylene glycol monobutyl ether) has logarithmic value (Log Pow) partition coefficient equals to 1.15 (Read on applicant’s range of “7.0 or less”).
As to claim 3, Hanano discloses the compound is a surfactant (paragraph 0023, 0098, 0166).
As to claim 4, Hanano discloses the polishing composition does not comprises any oxidizing agent (See Table 2, Hanano’s claim 1).
Regarding to claim 5, Hanano discloses the compound is dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether which does not have a sulfur atom (See evidence via Sigma-Aldrich, Safety Data Sheet, “Diethylene glycol monobutyl ether” via https://www.sigmaaldrich.com/US/en/sds/aldrich/32250 or Sigma-Aldrich Safety Data Sheet, “Propylene glycol butyl ether” (CAS-No: 5131-66-8) via https://www.sigmaaldrich.com/US/en/sds/aldrich/484415).
As to claim 7, Hanano discloses the pH is 1.5 or more and 3.5 or less (See paragraph 0162).
As to claim 9, Hanano discloses the pH is 5.0 or less, preferable 4.0 or less (See paragraph 0162, within applicant’s range of 3.5 or more and 5.5 or less).

As to claim 13, Hanano discloses a polishing system comprising: an object having a silicon oxide film (paragraph 0180-0184);
A polishing pad (paragraph 0177-0178);
And a polish composition comprising:
An abrasive grains (paragraph 0044-0053, 0059);
A organic compound selected from the group consisting of: dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether (paragraph 0093);
And a dispersant (paragraph 0095-0096)
A pH of the polishing composition is 5 or less, preferable 4 or less, preferably 3.5 or less (paragraph 0161-0162);
A surface of the object to be polished is brought into contact with the polishing pad and polishing composition (paragraph 0173-0185).
Regarding to claim 13, Hanano does not explicitly discloses the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, or diethylene glycol monobutyl ether. However, the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, or diethylene glycol monobutyl ether is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference: Sigma-Aldrich, Safety Data Sheet, “Diethylene glycol monobutyl ether” via https://www.sigmaaldrich.com/US/en/sds/aldrich/32250 discloses logarithmic value (Log Pow) partition coefficient of Diethylene glycol monobutyl ether is 1.0
Further, evidence reference: Propylene glycol n-butyl ether (aka propylene glycol monobutyl ether) via https://inchem.org/documents/icsc/icsc/eics1614.htm discloses logarithmic value (Log Pow) partition coefficient of propylene glycol monobutyl ether is 1.15
Therefore, the examiner interprets that Hanano implicitly discloses that the logarithmic value (log P) of partition coefficient for dipropylene glycol dimethyl ether, propylene glycol monobutyl ether, and diethylene glycol monobutyl ether of 1.0 or more.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanano et al. (US 2018/0043497 A1) as applied to claims 1-5, 7, 9, 13  above, and further in view of Kelly (US 2005/0208111 A1).
As to claims 14-15, Hanano fails to discloses wherein the compound having a logarithmic value (Log P) of partition coefficient of 1.0 or more is selected from the group consisting of sorbitan monocaprylate, dimethyllaurylamine oxide, sucrose laurate, sucrose palmitate, sucrose oleate and isooctyl palmitate.  However, Hanano clearly teaches the compound having a logarithmic value (Log P) of partition coefficient of 1.0 or more.  Hanano further teaches to use nonionic surfactant (paragraph 0166).  In a polishing composition for hard surface, Kelly teaches to use nonionic surfactant includes sucrose laurate (paragraph 0062, 0067, Kelly’s claim 8).  Kelly does not explicitly disclose that sucrose laurate has  a logarithmic value (Log P) of partition coefficient of 1.0 or more.  However, the logarithmic value (log P) of partition coefficient for sucrose laurate is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference “Sucrose laurate” via https://echa.europa.eu/registration-dossier/-/registered-dossier/25178/4/8 discloses the logarithmic value (log P) of partition coefficient of sucrose laurate is 1.43 (Note: this evidence reference was cited in previous office action).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanano in view of Kelly by using sucrose laurate as a nonionic surfactant because equivalent and substitution of one for the other would produce an expected result. 

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713